Exhibit PRESS RELEASE Community Bancorp. Reports Earnings and Dividend March 13, 2008 For immediate release For more information contact: Richard White or Steve Marsh at (802)-334-7915 Derby, VT: Community Bancorp., the parent company of Community National Bank, has reported earnings for the fourth quarter of 2007 ending on December 31, 2007 of $897,018 or $0.20 per share, as compared to $1,113,343 or $0.26 per share for the fourth quarter of 2006. Earnings for the year ended December 31, 2007 were $3,357,330 or $0.77 per share compared to $3,375,448 or $0.79 per share for the same period a year ago. Both figures for 2007 include some one-time merger related expenses incurred in connection with the Company’s acquisition of the former LyndonBank as of December 31, 2007. The Company’s Board of Directors at a meeting on March 11, 2008, declared a cash dividend of $0.17 per share, payable May 1, 2008 to shareholders of record as of
